         Case 1:19-cv-04527-MKV Document 70 Filed 10/14/20 Page 1 of 2

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
                                                                         DATE FILED: 10/14/2020
 MARK IANTOSCA

                            Plaintiff,
                                                                    1:19-cv-4527-MKV
                       -against-
                                                                          ORDER
 ELIE TAHARI LTD.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On September 18, 2020, the Court issued an Opinion and Order granting Plaintiff’s motion

for partial summary judgment on Defendant’s liability for copyright infringement. The Court also

ordered the parties to appear at a conference on October 27, 2020, at 1:30 PM to discuss the

resolution of damages. The conference will be held telephonically. To join the conference, dial

888-278-0296 and enter access code 5195844.

       IT IS HEREBY ORDERED that on or before October 20, 2020, the parties shall submit a

joint letter regarding the status of the case. The letter should include the following information in

separate paragraphs:

       a. a statement of any existing deadlines, due dates, and/or cut-off dates;
       b. a brief description of any outstanding motions;
       c. a brief description of the discovery and undertaken if either party believes any
          additional discovery that needs to be completed;
       d. a statement describing the status of any settlement discussions and whether the parties
          would like a settlement conference;
       e. a statement of the anticipated length of trial and whether the case is to be tried to a jury;
       f. a statement of whether any party anticipates filing a motion to exclude expert testimony
          (see Individual Practice Rules ¶4(A)(i));
       g. any other issue that the parties would like to address at the conference; and
       h. any other information that the parties believe may assist the Court in advancing the
          case to settlement or trial.

       Parties should be prepared to discuss scheduling of trial and all pre-trial matters.
         Case 1:19-cv-04527-MKV Document 70 Filed 10/14/20 Page 2 of 2




       Any application to modify or extend the dates herein shall be made in a written application

in accordance with paragraph 2(G) of the Court’s Individual Practice Rules and shall be made no

less than three (3) days prior to the expiration of the date sought to be extended. Failure to comply

with the deadlines set forth herein may result in sanctions.



SO ORDERED.
                                                      _________________________________
Date: October 14, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  2
